NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            11-FEB-2022
                                            08:03 AM
                                            Dkt. 39 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL
  CAPACITY BUT SOLELY AS CERTIFICATE TRUSTEE OF BOSCO CREDIT II
            TRUST SERIES 2010-1, Plaintiff-Appellee, v.
             MICHAEL HENRY MARCOL, Defendant-Appellant,
      JOHN DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20;
        DOE ENTITIES 1-20; AND DOE GOVERNMENTAL UNITS 1-20,
                             Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                  (CASE NO. 2CCV-XX-XXXXXXX(3))


             ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:  Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon consideration of the Motion for Order Dismissing
Appeal, filed on January 11, 2022, by Plaintiff-Appellee
Wilmington Savings Fund Society, FSB, the papers in support and
in opposition, and the record, it appears we lack appellate
jurisdiction over self-represented Defendant-Appellant Michael
Henry Marcol's (Marcol) appeal from the Circuit Court of the
Second Circuit's (circuit court) August 26, 2021 Order Denying
[Marcol]'s 12(b)(6) Motion to Dismiss Complaint for Money
Judgment, Filed August 3, 2021 (Order) because the circuit court
has not entered a final, appealable judgment, and the Order is
not independently appealable. See Jenkins v. Cades Schutte
Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994)
(holding that an aggrieved party cannot obtain appellate review
of a circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
Rule 58 or Rule 54(b)); Greer v. Baker, 137 Hawai#i 249, 253, 369
P.3d 832, 836 (2016) (reciting the requirements for appeals under
the collateral-order doctrine and the Forgay doctrine); HRS
§ 641-1(b) (2016) (setting forth the requirements for leave to
file an interlocutory appeal).
           Therefore, IT IS HEREBY ORDERED that the motion to
dismiss is granted and the appeal is dismissed for lack of
appellate jurisdiction.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, February 11, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2